         Case 1:18-cr-00172-GLR Document 267 Filed 05/24/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       :
                                               :
       v.                                      :    CRIMINAL NO. GLR-18-0172
                                               :
KAMAL DORCHY,                                  :
                                               :
                   Defendant                   :


                           GOVERNMENT’S MOTION TO SEAL

       Comes now the United States of America, by and through undersigned counsel, and hereby

requests that the Government’s Sentencing Reply and accompanying exhibits be filed under seal

as they contain highly personal and identifying information regarding the victims.

       WHEREFORE, it is respectfully requested that the Government’s Reply and exhibits be

filed UNDER SEAL.

                                             Respectfully submitted,

                                             Jonathan F. Lenzner
                                             Acting United States Attorney


                                     By:    ________/s/____________________
                                             Ayn B. Ducao
                                             Assistant United States Attorney
                                             36 South Charles Street, Suite 400
                                             Baltimore, Maryland 21201
